Citation Nr: 1029538	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-26 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 2001 to February 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Winston-Salem, North Carolina.

The Veteran appeared at a videoconference hearing before the 
undersigned Veterans Law Judge in April 2010.  A transcript of 
the hearing is of record.

The Board notes that the RO certified to the Board the issue of 
entitlement to service connection for PTSD.  For reasons 
explained in the REMAND section, the Board has recharacterized 
the claim to include a broader psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The Board notes that the Veteran has continuously reported having 
been lost for a night in the desert while stationed in Iraq.  He 
has claimed that this served as one of the stressors for his 
claimed PTSD.  In a December 2008 letter, Mr. [redacted] indicated 
that he served on active duty with the Veteran from March 2003 to 
July 2003.  He stated that he was the Veteran's platoon leader in 
Bravo Battery 6th Battalion 52nd Regiment Air Defense Artillery.  
He noted that they deployed as a PATRIOT unit and that the 
Veteran was a cook in the support platoon.  

He stated that during the tour in Iraq, while at Objective Grady, 
the Veteran was assigned additional duty as a member of the 
PATRIOT R.S.O.P. team (Recon, Surveillance, Observation, Patrol) 
with tasks that included mine clearing.  He noted that during one 
of the training missions, the Veteran got lost from the main 
group and wandered off from the training area which was still in 
Iraq outside of any safe zone.  He stated that luckily the 
Veteran walked into another unit from the 101st Airborne Division 
prior to encountering any enemy forces.  He indicated that the 
Veteran was brought back to Bravo Battery but was visibly 
shakened by the experience.  He noted that the Veteran personally 
told him that he thought he was going to die while he was trying 
to walk back to the tour unit.  Mr. [redacted] indicated that he hoped 
this helped in understanding the possible cause of the Veteran's 
PTSD.  

At his April 2010 hearing, the Veteran again reported this 
incident and noted that that he had been placed on the recon unit 
by Mr. [redacted].  

The Board notes that the Veteran's DD Form 214 reveals that he 
served in Southwest Asia from March 2003 to July 2003.  The Board 
also notes that the Veteran is in receipt of The Global War on 
Terrorism Expeditionary Medal (GWOTEM).

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2009).  The 
diagnosis of PTSD must comply with the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM-IV).  Id.  
See also 38 C.F.R. § 4.125(a) (2009).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a 
combat zone does not establish that a veteran engaged in combat 
with the enemy.  Id.  Whether the veteran engaged in combat with 
the enemy is determined through the receipt of certain recognized 
military citations or other supportive evidence.  West v. Brown, 
7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not 
engage in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor was not combat related, the 
veteran's lay testimony, by itself, was not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record had to contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  

However, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor.  
Id.   Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 
38 C.F.R. § 3.304(f)).

In this case, there is no evidence of record that the Veteran 
engaged in combat with the enemy, and his alleged in service 
stressors have not been corroborated.  However, in light of the 
amendment to VA regulations discussed above, the Board finds that 
a remand is necessary to afford the Veteran a VA examination with 
a VA psychiatrist or psychologist or a psychiatrist or 
psychologist with whom VA has contracted.  This examiner is asked 
to render an opinion as to whether it is at least as likely as 
not (50% or greater) that:

1) the Veteran experienced, witnessed, or was confronted by an 
event or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, and the Veteran's response to that event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror; 

2) that the claimed stressor is adequate to support a diagnosis 
of PTSD; and 

3) that the Veteran's symptoms are related to the claimed 
stressor.  

The Board also observes that the Veteran has reported that he was 
awarded Social Security disability benefits.  At his April 2010 
hearing, the Veteran stated that he received this award as a 
result of his PTSD.  VA has an obligation to obtain copies of all 
Social Security decisions and the records underlying those 
decisions.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  These 
records have not been associated with the claims folder.  
Moreover, based upon the Veteran's statements, this award appears 
pertinent to the Veteran's claim currently on appeal.  

The Board also notes the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), and has concluded that it is applicable here.  
In Clemons, the Veteran specifically requested service connection 
for PTSD; the Board narrowly construed the claim and denied 
service connection for PTSD based on the absence of a current 
diagnosis, but the medical record also included diagnoses of an 
anxiety disorder and a schizoid disorder.  The Court, in vacating 
the Board's decision, pointed out that a claimant cannot be held 
to a "hypothesized diagnosis - one he is incompetent to render" 
when determining what his actual claim may be.  The Court further 
noted that the Board should have considered alternative current 
conditions within the scope of the filed claim.  Id.  In this 
case, while the claim has been adjudicated by the RO and 
certified to the Board as a claim for service connection for 
PTSD, the Veteran has also been diagnosed with other psychiatric 
disorders, including a major depressive disorder and depression.  
Under Clemons, these other diagnoses are to be considered as part 
of the underlying claim.  To date, however, the RO has not 
adjudicated this claim so broadly as to incorporate psychiatric 
diagnoses other than PTSD.  The RO has also not provided adequate 
notification addressing what is needed for a claim incorporating 
such diagnoses.  This is significant because the statutory and 
regulatory provisions addressing PTSD claims differ from the 
provisions addressing other service connection claims.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification 
action, as well as further adjudication, is thus needed.  
38 C.F.R. §§ 3.159(b), 19.9.

The Board further notes that the Veteran has not been afforded a 
VA examination throughout the course of the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim on appeal, now 
characterized as entitlement to service 
connection for a psychiatric disorder, to 
include PTSD.  This letter must inform the 
Veteran of the information and evidence 
necessary to substantiate the claims, in 
terms of 38 C.F.R. §§ 3.303, 3.307, and 
3.309 and provide notification of both the 
type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.

2.  Contact SSA and obtain copies of all 
decisions pertinent to the Veteran's claim 
for SSA benefits, as well as the medical 
records relied on concerning that claim.

3.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder(s), including PTSD, 
which may be present.  The claims file must 
be made available to and reviewed by the 
examiner.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

The examiner should conduct the examination 
with consideration of the current criteria 
for PTSD.  The examination report should 
include a detailed account of all pathology 
present.

As it relates to the claim of service 
connection for PTSD, the VA examiner is 
asked to render an opinion as to whether it 
is at least as likely as not (fifty percent 
or greater) that: 1) the Veteran 
experienced, witnessed, or was confronted 
by an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, and the 
Veteran's response to that event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror; 2) that the 
claimed stressor is adequate to support a 
diagnosis of PTSD; and 3) that the 
Veteran's symptoms are related to the 
claimed stressor.  

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
Veteran's psychiatric symptomatology.  The 
examiner must also express an opinion as to 
whether any psychiatric disorder(s) found 
on examination, is/are related to service 
on the basis of direct service incurrence, 
or if pre-existing service, was/were 
aggravated by the Veteran's period of 
service.

The report of examination should include 
the rationale for all opinions expressed.

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development 
deemed appropriate, the AMC/RO should 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.  As it relates to the now 
expanded issue of entitlement to an 
acquired psychiatric disorder, to include 
PTSD, if the determination remains 
unfavorable, the Supplemental Statement of 
the Case must contain 38 C.F.R. §§ 3.303, 
3.307, and 3.309, as well as the new 
regulations concerning PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

